Case 5:17-cv-02185-BLF Document 214-2 Filed 07/26/19 Page 1 of 3




                                      (;+,%,7$
                    Case 5:17-cv-02185-BLF Document 214-2 Filed 07/26/19 Page 2 of 3


                                                     'KK'>KKd>KKW
                                               &/ZDED͗'/ZZ^,ZW>>W
                                                      >K^dZ,Zd
                                                  /EWd/KEͲ:hEϯϬ͕ϮϬϭϵ

         EĂŵĞ              dŝƚůĞ                ,ŽƵƌƐǇĂƚĞŐŽƌǇŽĨtŽƌŬ                      dŽƚĂů   ,ŽƵƌůǇ     >ŽĚĞƐƚĂƌ
                                                                                              ,ŽƵƌƐ      ZĂƚĞ
                                       ϭ           Ϯ         ϯ           ϰ           ϱ
'ŝƌĂƌĚ͕ĂŶŝĞů              W           Ϭ͘ϴϬ       Ϯϳ͘ϯϬ     ϲϭ͘ϲϬ       ϳϬ͘ϬϬ      ϭϳϮ͘ϯϬ     ϯϯϮ͘ϬϬ    ΨϵϱϬ͘ϬϬ    Ψϯϭϱ͕ϰϬϬ͘ϬϬ
ůŝĂƐ͕:ŽƌĚĂŶ               W          ϭϱ͘ϯϬ       ϵϮ͘ϮϬ     ϯϱ͘ϰϬ      ϮϭϮ͘ϱϬ       ϳϲ͘ϲϬ     ϰϯϮ͘ϬϬ    ΨϳϬϬ͘ϬϬ    ΨϯϬϮ͕ϰϬϬ͘ϬϬ
WŽůŬ͕ĚĂŵ                  W           ϳ͘ϵϬ      ϭϵϭ͘ϳϬ    ϯϰϱ͘ϱϬ      ϯϯϬ͘ϰϬ      ϯϭϯ͘ϳϬ    ϭϭϴϵ͘ϮϬ    ΨϲϬϬ͘ϬϬ    Ψϳϭϯ͕ϱϮϬ͘ϬϬ
'ƌŝůůĞ͕^ŝŵŽŶ                        ϭϬϰ͘ϯϬ       ϳϴ͘ϱϬ    ϭϰϲ͘ϵϬ       ϱϬ͘ϮϬ       ϴϱ͘ϮϬ     ϰϲϱ͘ϭϬ    ΨϱϬϬ͘ϬϬ    ΨϮϯϮ͕ϱϱϬ͘ϬϬ
dĂŶ͕dƌĞǀŽƌ                          ϯϮϰ͘ϬϬ      ϭϲϳ͘ϲϬ     ϯϭϱ͘ϭ      Ϯϵϴ͘ϴϬ       Ϯϲ͘ϴϬ    ϭϭϯϮ͘ϯϬ    ΨϱϭϬ͘ϬϬ    Ψϱϳϳ͕ϰϳϯ͘ϬϬ
tĂƚƚƐ͕dŽŵ                            ϲϬ͘ϰϬ                                           ϱ͘ϳϬ     ϲϲ͘ϭϬ    ΨϰϱϬ͘ϬϬ     ΨϮϵ͕ϳϰϱ͘ϬϬ
,ŝŬŝĚĂ͕ŚƌŝƐƚŽƉŚĞƌ                    ϵ͘ϱϬ       ϯϬ͘ϳϬ                ϭϭϵ͘ϲϬ                 ϭϱϵ͘ϴϬ    ΨϰϮϱ͘ϬϬ     Ψϲϳ͕ϵϭϱ͘ϬϬ
ƚƚĂƌ͕EĂƚĂůŝĞ              W>          ϭ͘ϴϬ        ϭ͘ϬϬ      ϭϬ͘ϬϬ                  ϱϴ͘ϱϬ      ϳϭ͘ϯϬ    ΨϮϮϱ͘ϬϬ     Ψϭϲ͕ϬϰϮ͘ϱϬ
ĚĂŵƐŽŶ͕ZĂĐŚĞů             W>         Ϯϯ͘ϮϬ                             Ϯϯ͘ϮϬ                  ϰϲ͘ϰϬ    ΨϮϮϱ͘ϬϬ     ΨϭϬ͕ϰϰϬ͘ϬϬ




dKd>                                ϱϰϳ͘ϮϬ     ϱϴϵ͘ϬϬ     ϵϭϰ͘ϱϬ     ϭϭϬϰ͘ϳϬ    ϳϯϴ͘ϴϬ       ϯϴϵϰ͘ϮϬ              ΨϮ͕Ϯϲϱ͕ϰϴϱ͘ϱϬ

         dŝƚůĞƐ͗                                               ĂƚĞŐŽƌǇŽĨtŽƌŬ͗

            W           WĂƌƚŶĞƌ                     ϭʹĂƐĞ/ŶǀĞƐƚŝŐĂƚŝŽŶĂŶĚ&ĂĐƚƵĂůZĞƐĞĂƌĐŚ
           K          KĨŽƵŶƐĞů                                  ϮʹWůĞĂĚŝŶŐƐ
                       ƐƐŽĐŝĂƚĞ                       ϯʹŝƐĐŽǀĞƌǇĂŶĚŽĐƵŵĞŶƚZĞǀŝĞǁ
           >           >ĂǁůĞƌŬ                        ϰʹWƌĞƚƌŝĂůDŽƚŝŽŶƐĂŶĚ,ĞĂƌŝŶŐƐ
           W>           WĂƌĂůĞŐĂů                    ϱʹ^ĞƚƚůĞŵĞŶƚEĞŐŽƚŝĂƚŝŽŶƐĂŶĚDŽƚŝŽŶƐ
                    Case 5:17-cv-02185-BLF Document 214-2 Filed 07/26/19 Page 3 of 3


                                                  'KK'>KKd>KKW
                           &/ZDED͗,/D/>^^,tZd<Z/EZΘKE>^KEͲ^D/d,>>W
                                                   >K^dZ,Zd
                                              /EWd/KEͲ:hEϯϬ͕ϮϬϭϵ

        EĂŵĞ               dŝƚůĞ               ,ŽƵƌƐǇĂƚĞŐŽƌǇŽĨtŽƌŬ                   dŽƚĂů    ,ŽƵƌůǇ    >ŽĚĞƐƚĂƌ
                                                                                           ,ŽƵƌƐ      ZĂƚĞ
                                      ϭ          Ϯ          ϯ          ϰ           ϱ
:ŽŚŶƐ͕ĞŶũĂŵŝŶ&͘          W        ϯϬ͘ϳϬ       Ϯ͘ϱϬ       ϯ͘ϮϬ     ϵϰϰ͘ϮϬ      ϭϬϯ͘ϰϬ   ϭϬϴϰ͘ϬϬ   Ψϲϳϱ͘ϬϬ     Ψϳϯϭ͕ϳϬϬ͘ϬϬ
'ƵƐŚƵĞ͕ůŝƐŽŶ'͘                                                      ϭ͘ϬϬ                  ϭ͘ϬϬ   Ψϱϯϱ͘ϬϬ         Ψϱϯϱ͘ϬϬ
Ğ^ĂŶƚŽ͕DĂƌŬ͘                                                      ϭϰ͘ϭϬ                 ϭϰ͘ϭϬ   Ψϰϳϱ͘ϬϬ       Ψϲ͕ϲϵϳ͘ϱϬ
&ĞƌŝĐŚ͕ŶĚƌĞǁt͘                     ϴ͘ϱϬ    ϭϬϬ͘ϲϬ      ϮϬ͘ϯϬ     ϰϬϲ͘ϮϬ       ϵϱ͘ϲϬ    ϲϯϭ͘ϮϬ   Ψϰϳϱ͘ϬϬ     ΨϮϵϵ͕ϴϮϬ͘ϬϬ
,ŽůďƌŽŽŬ͕^ĂŵĂŶƚŚĂ͘                           ϭϱ͘ϵϬ                                       ϭϱ͘ϵϬ   Ψϰϳϱ͘ϬϬ       Ψϳ͕ϱϱϮ͘ϱϬ
<ĂƐŚƵƌďĂ͕ůĞǆD͘                                Ϭ͘ϭϬ               Ϯϱ͘ϳϬ         ϱϴ͘ϬϬ     ϴϯ͘ϴϬ   ΨϰϮϱ͘ϬϬ      Ψϯϱ͕ϲϭϱ͘ϬϬ
DĐŽŶĂůĚ͕ĞĞŶĂD͘                     ϯ͘ϭϬ      ϭ͘ϱϬ      ϮϬ͘ϴϬ   ϭϬϰ͘ϴϬ        ϭϴϬ͘ϲϬ    ϯϭϬ͘ϴϬ   ΨϱϬϬ͘ϬϬ     Ψϭϱϱ͕ϰϬϬ͘ϬϬ
dŝƚůĞƌ͕:ĞƐƐŝĐĂ>           &          Ϯ͘ϵϬ     ϳϰ͘ϲϬ              ϯϱϬ͘ϰϬ         ϴϵ͘ϮϬ    ϱϭϳ͘ϭϬ   ΨϰϬϬ͘ϬϬ     ΨϮϬϲ͕ϴϰϬ͘ϬϬ
ĞĂƚƚǇ͕ĂĐŚĂƌǇW͘                     ϭ͘ϴϬ                 ϯ͘ϱϬ   ϭϴϳ͘ϲϬ          ϳ͘ϲϬ    ϮϬϬ͘ϱϬ   ΨϯϱϬ͘ϬϬ      ΨϳϬ͕ϭϳϱ͘ϬϬ
ŽǇĞƌ͕:ƵƐƚŝŶW             W>          ϭ͘ϰϬ      ϯ͘ϵϬ       ϴ͘ϲϬ   ϭϳϳ͘ϯϬ         ϱϱ͘ϳϬ    Ϯϰϲ͘ϵϬ   Ψϭϳϱ͘ϬϬ      Ψϰϯ͕ϮϬϳ͘ϱϬ
>ĂŶĚƌǇ͕DĂĚĞůŝŶĞ          W>                               ϭ͘ϲϬ     Ϭ͘ϯϬ          ϭ͘ϰϬ      ϯ͘ϯϬ   Ψϭϲϱ͘ϬϬ         Ψϱϰϰ͘ϱϬ
DĂƐƚƌĂŐŚŝŶ͕ŽƌŶĞůŝƵ       W>                    Ϭ͘ϮϬ                ϵ͘ϬϬ                    ϵ͘ϮϬ   ΨϮϱϬ͘ϬϬ       ΨϮ͕ϯϬϬ͘ϬϬ
ŝƌĐŚ͕ĂǀŝĚ                 /d          Ϭ͘ϯ      ϰ͘ϴϬ               Ϯϰ͘ϯϬ         ϯϯ͘ϮϬ     ϲϮ͘ϲϬ   ΨϮϱϬ͘ϬϬ      Ψϭϱ͕ϲϱϬ͘ϬϬ
<ĞůůǇ͕ZǇĂŶ/              &>                                      ϯϰ͘ϱϬ                   ϯϰ͘ϱϬ   ΨϭϵϬ͘ϬϬ       Ψϲ͕ϱϱϱ͘ϬϬ
ƵŶŬůĞ͕<ǇůĞ&              &                                        Ϭ͘ϭϬ                    Ϭ͘ϭϬ   ΨϯϱϬ͘ϬϬ          Ψϯϱ͘ϬϬ
ũŽƚǀĞĚƚ͕EĂŝůĂŚ^͘         W>                                        ϭ͘ϯϬ                    ϭ͘ϯϬ    ΨϲϬ͘ϬϬ          Ψϳϴ͘ϬϬ
dKd>                                ϰϴ͘ϳϬ     ϮϬϰ͘ϭϬ     ϱϴ͘ϬϬ   ϮϮϴϬ͘ϴϬ      ϲϮϰ͘ϳϬ      ϯϮϭϲ͘ϯϬ             Ψϭ͕ϱϴϮ͕ϳϬϱ͘ϬϬ

        dŝƚůĞƐ͗                                              ĂƚĞŐŽƌǇŽĨtŽƌŬ͗

          W             WĂƌƚŶĞƌ                    ϭʹĂƐĞ/ŶǀĞƐƚŝŐĂƚŝŽŶĂŶĚ&ĂĐƚƵĂůZĞƐĞĂƌĐŚ
         K            KĨŽƵŶƐĞů                                 ϮʹWůĞĂĚŝŶŐƐ
                       ƐƐŽĐŝĂƚĞ                      ϯʹŝƐĐŽǀĞƌǇĂŶĚŽĐƵŵĞŶƚZĞǀŝĞǁ
         >             >ĂǁůĞƌŬ                       ϰʹWƌĞƚƌŝĂůDŽƚŝŽŶƐĂŶĚ,ĞĂƌŝŶŐƐ
         W>             WĂƌĂůĞŐĂů                   ϱʹ^ĞƚƚůĞŵĞŶƚEĞŐŽƚŝĂƚŝŽŶƐĂŶĚDŽƚŝŽŶƐ
